                   Case 1:21-cv-01565-CRC Document 4 Filed 06/11/21 Page 1 of 4


AO 440 (Rev. 06112; DC 3115) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Columbia       [:]

STEVEN FLORIO, PATRICK COSTELLO, WILLIAM                           )
MILLIOS, TIMOTHY MALLACH, SCOTT PLUMMER,                           )
ROGER KRAFT, JOEL BARISH, BRANDON R HILL,
   JAMES BELDON,JR. AND ERNEST WILLMAN                             )
                                                                   )
                            Plai11tijf(s)                          )
                                 V.
                                                                   )       Civil Action No. 1 :21 CV 1565-CRC
                                                                   )
   GALLAUDET UNIVERSITY, THE BOARD OF                              )
   TRUSTEES OF GALLAUDET UNIVERSITY,
  ROBERTA CORDANO AND WP COMPANY LLC                               )
       d/b/a THE WASHINGTON POST                                   )
                                                                    )
                           Defendant(s}                             )

                                                    SUMMONS IN A CIVIL ACTION

To.. (Defendants• name and address) GALLAUDET UNIVERSITY
                                    800 Florida Ave NE
                                    Washington, D.C. 20002




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedurj; The answer or mQ.tion must be served on the plaintiff or plaintiffs attorney,
whose name and address are·. RAL H G. REISER, ESU.
                                3 WALNUT DR
                                P.O. BOX 171
                                SYOSSET NY 11791
                                516-496-9745
                                516-496-9754 Fax

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                ANGELA D. CAESAR, CLERK OF COURT

                 6/11/2021                                                                   /s/ Anson Hopkins
 Date:
                                                                                          Signature of Clerk or Deputy Clerk
                    Case 1:21-cv-01565-CRC Document 4 Filed 06/11/21 Page 2 of 4



AO 440 (Rev. 06/12; DC 3/15} Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Columbia       B
STEVEN FLORIO, PATRICK COSTELLO, WILLIAM                           )
MILLIOS, TIMOTHY MALLACH, SCOTT PLUMMER,                           )
ROGER KRAFT, JOEL BARISH, BRANDON R HILL,
  JAMES BELDON.JR. AND ERNEST WILLMAN                              )
                                                                   )
                            P/ain tiff(s)                          )
                                 V.
                                                                   )       Civil Action No. 1 :21 CV 1565-CRC
                                                                   )
   GALLAUDET UNIVERSITY, THE BOARD OF
   TRUSTEES OF GALLAUDET UNIVERSITY,                               )
  ROBERTA CORDANO AND WP COMPANY LLC                               )
        d/b/a THE WASHINGTON POST                                  )
                                                                   )
                           Defendant(s)                            )

                                                    SUMMONS IN A CIVIL ACTION

To .• 1•✓v,r.     • name and a ddress)THE BOARD OF TRUSTEES OF GALLAUDET UNIVERSITY
          eJendants
                                      BOO Florida Ave NE
                                      Washington, D.C. 20002




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) -or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) -you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The a11.swer or mQ.tion must be served on the plaintiff or plaintifrs attorney,
whose name and address are·. RALPH G. Rt:ISER, ESU.
                                3 WALNUT DR
                                P.O. BOX 171
                                SYOSSET NY 11791
                                516-496-9745
                                516-496-9754 Fax


        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                                ANGELA D. CAESAR, CLERK OF COURT


 Date:            6/11/2021                                                              /s/ Anson Hopkins
                                                                                        Signalllre of Clerk or Deputy Clerk
                    Case 1:21-cv-01565-CRC Document 4 Filed 06/11/21 Page 3 of 4


AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Columbia        [:]

STEVEN FLORIO, PATRICK COSTELLO, WILLIAM                           )
MILLIOS, TIMOTHY MALLACH, SCOTT PLUMMER,                           )
ROGER KRAFT, JOEL BARISH, BRANDON R HILL,
  JAMES BELDON.JR. AND ERNEST WILLMAN                              )
                                                                   )
                            Plaintiff(s)                           )
                                V.                                 )       Civil Action No. 1 :21 CV 1565-CRC
                                                                   )
   GALLAUDET UNIVERSITY, THE BOARD OF
    TRUSTEES OF GALLAUDET UNIVERSITY,                              )
  ROBERTA CORDANO AND WP COMPANY LLC                               )
        d/b/a THE WASHINGTON POST                                  )
                                                                   )
                           Defendant(s)                            )

                                                    SUMMONS IN A CIVIL ACTION

To.. (D�fe11da111 s, name and address) ROBERTA CORDANO
                                       800 Florida Ave NE
                                       Washington, D.C. 20002




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it ) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. I 2 (a)(2) or (3)- you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Proc�dure., The answ�r or mQ.tion must be served on the plaintiff or plaintiff's attorney,
whose name and address are·. KALPH G. REISER, ESU .
                                3 WALNUT DR
                                P.O. BOX 171
                                SYOSSET NY 11791
                                516-496-9745
                                516-496-9754 Fax

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                ANGELA D. CAESAR, CLERK OF COURT

               6/11/2021
Date:                                                                                      /s/ Anson Hopkins
                                                                                           Signalllre of Clerk or Deputy Clerk
                    Case 1:21-cv-01565-CRC Document 4 Filed 06/11/21 Page 4 of 4


AO 440 (Rev. 06/12; DC 3/15) Summons in a Civil Ac1ton


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District of Columbia       [:]

STEVEN FLORIO, PATRICK COSTELLO, WILLIAM                           )
MILLIOS, TIMOTHY MALLACH, SCOTT PLUMMER,                           )
ROGER KRAFT, JOEL BARISH, BRANDON R HILL,                          )
  JAMES BELDON.JR. AND ERNEST WILLMAN
                                                                   )
                            Plaintiff(s)                           )
                                V.                                 )       Civil Action No. 1:21 CV 1565-CRC
                                                                   )
   GALLAUDET UNIVERSITY, THE BOARD OF                              )
   TRUSTEES OF GALLAUDET UNIVERSITY,
  ROBERTA CORDANO AND WP COMPANY LLC                                )
        d/b/a THE WASHINGTON POST                                   )
                                                                    )
                           Defendant(s)                             )

                                                    SUMMONS IN A CIVIL ACTION

To. (DeJen               d dd .i WP COMPANY LLC d/b/a THE WASHINGTON POST
      ,r, dan 1,s name an a ress/
                                  1301 K STREET NW
                                  Washington, D.C. 20071




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure., The answer or mQ.tion must be served on the plain ti ff or plaintiff's attorney,
whose name and address are·. RALPH G. REISER, ESU .
                                3 WALNUT DR
                                P.O. BOX 171
                                SYOSSET NY 11791
                                516-496-9745
                                516-496-9754 Fax

        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.


                                                                                ANGELA D. CAESAR, CLERK OF COURT

                6/11/2021
 Date:                                                                                /s/ Anson Hopkins
                                                                                         Signature of Clerk or Depllly Clerk
